ROBERTSON, Presiding Judge,
concurring in the result only.
I concur in affirming the judgment of the trial court; however, I do not concur with the language in the majority opinion regarding the issue of health insurance for the wife. The trial court’s judgment ordered the husband to provide health insurance for the minor child; there is no provision for the husband “to provide the means for the wife to obtain health insurance.” Consequently, a rule nisi proceeding is not available “if he is unable to so provide,” and a modification proceeding would require a showing of a material change in circumstances. So, what are the “appropriate proceedings?”
MONROE, J., concurs.